DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 11, 2021 and on September 15, 2021 have been entered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 12-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (U.S. Pub. No. 2006/0221779) in view of Tu et al. (U.S. Pub. No. 2011/0051999).
As to claims 1, 14 and 15, Matsuhita et al. teaches an image discrimination apparatus/method (i.e., “album generating apparatus 100”, Paragraph [0050])/non-transitory computer readable recording medium storing a computer-readable program for controlling a computer of an image discrimination apparatus (i.e., “storage medium”, Paragraph [0194]), the program causing the computer to execute:
a reference value setting device configured to (i.e., “person recognizing section 230”, Paragraph [0082]) set a reference value for setting the reference value of discriminating a person image or a non-person image (i.e., “person recognizing section 230 recognizes whether or not the object sampled by the object sampling section 206 is a person … pattern of the human body”, Paragraph [0082]); and
a processor configured to (i.e., “person recognizing section 230”, Paragraph [0082]) discriminate whether a discrimination target image is a person image or a non-person image on the basis of the reference value (i.e., “The person recognizing section 230 judges whether or not the object is a person by means of pattern matching by matching a pattern of contours of the object sampled by edge sampling and the like with a pattern of the human body set in advance”, Paragraph [0082]; and Paragraph [0084]).
However, Matsushita et al. does not explicitly disclose the reference value setting device is configured to allow a user to set the reference value for setting the reference value of discriminating a person image or a non-person image when a value of a reference item is equal to or larger than the reference value in at least one reference item; and the processor is configured to discriminate whether a discrimination target image is a person image or a non-person image on the basis of the reference value set by the user using the reference value setting device.
Tu et al. teaches a reference value setting device (i.e., “target detection device”, Paragraph [0026]) that is configured to allow a user to set the reference value for setting the reference value (i.e., “During operation of the process for constructing the target detection device, the process begins and proceeds to step S32 where a user-defined weak classifier descriptor is generated by a user from a database of images”, Paragraph [0026]) of discriminating a person image or a non-person image when a value of a reference item is equal to or larger than the reference value (See for example, “For a region-based weak classifier, the weak classifier can be considered to generate a positive response if: …”, Paragraph [0036]) in at least one reference item (i.e., “classification device 130 can receive the identified ROIs from the target region nomination device and analyze the ROI to determine whether it corresponds to a true observation of a person or an object of the predetermined type”, Paragraph [0020]); and
a processor (i.e., “classification device 130”, Paragraph [0020]) that is configured to discriminate whether a discrimination target image is a person image or a non-person image on the basis of the reference value set by the user using the reference value setting device (i.e., “The classification device can analyze the ROI based on a strong classifier descriptor to determine whether the ROI includes any people or objects of the predetermined type. The strong classifier descriptor represents a description of shape and/or appearance attributes that are characteristic of the predetermined targets, such as people or objects of the predetermined class. The strong classifier descriptor, in turn, can be based on a combination of weak classifier descriptors”, Paragraph [0020]; and Paragraphs [0037], [0040] and [0041]).
Matsushita et al. and Tu et al. are combinable because they are from the field of digital image processing for person recognition.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Matsushita et al. by incorporating the reference value setting device configured to allow a user to set the reference value for discriminating a person image or a non-person image when a value of a reference item is equal to or larger than the reference value in at least one reference item, and the processor to be configured to discriminate whether a discrimination target image is a person image or a non-person image on the basis of the reference value set by the user.
The suggestion/motivation for doing so would have been provide and enable a fast and robust detection of persons in imaged.
Therefore, it would have been obvious to combine Tu et al. with Matsushita et al. to obtain the invention as specified in claims 1, 14 and 15.

As to claim 2, Matsushita et al. teaches wherein the processor is configured to discriminate whether the discrimination target image is the person image or the non-person image on the basis of an evaluation value indicating a person image likeness or a non-person image likeness of the discrimination target image, obtained on the basis of a plurality of sample images, and the reference value set by the reference value setting device (i.e., “matching by matching a pattern of contours of the object sampled by edge sampling and the like with a pattern of the human body set in advance. The person recognizing section 230 also identifies a person based on contour profile of a face, shapes of characteristic parts in a face such as eyes, nose and mouth, position of each part in the whole face or positional relationship among the respective parts”, Paragraph [0082]).

As to claim 9, Matsushita et al. teaches wherein a plurality of the reference items are provided (i.e., “shapes of characteristic parts in a face”, Paragraph [0082]), and wherein the processor is configured to perform the discrimination of the discrimination target image for each reference value in each of the reference items set matching by matching a pattern of contours of the object sampled by edge sampling and the like with a pattern of the human body set in advance. The person recognizing section 230 also identifies a person based on contour profile of a face, shapes of characteristic parts in a face such as eyes, nose and mouth, position of each part in the whole face or positional relationship among the respective parts”, Paragraph [0082]).

As to claim 10, Matsushita et al. teaches wherein the processor is configured to discriminate whether the discrimination target image is the person image or the non-person image on the basis of the discrimination results for the plurality of reference items (i.e., “matching by matching a pattern of contours of the object sampled by edge sampling and the like with a pattern of the human body set in advance. The person recognizing section 230 also identifies a person based on contour profile of a face, shapes of characteristic parts in a face such as eyes, nose and mouth, position of each part in the whole face or positional relationship among the respective parts”, Paragraph [0082]).

As to claim 12, Matsushita et al. teaches an employability determination device configured to determine whether the discrimination target image is employable on the basis of a discrimination result in the processor (i.e., “number-of-object-image calculating section 208 calculates a number of images containing the same person with the person sampled by the object sampling section 206 out of the plurality of images stored in the image storing section 202 per plurality of persons sampled by the object sampling section 206. Then, the layout determining section 210 lays out the person contained in a larger number of images as calculated by the number-of-object-image calculating section 208 while highlighting more in the album”, Paragraph [0083]).

As to claim 13, Matsushita et al. teaches a positioning device configured to determine a paste position in an album with respect to the discrimination target image determined to be employable by the employability determination device on the basis of the discrimination result in the processor (i.e., “layout determining section 210 selects an image containing a subject that coincides with the image of person with a degree of coincidence more than a predetermined degree of coincidence out of the images sorted into that page by the image sorting section as an image to be fitted into the image frame”, Paragraph [0136]).

As to claim 16, Matsushita et al. does not explicitly disclose a display control device configured to display sample images corresponding to the reference value to a display screen.
Tu et al. teaches a display control device (i.e., “target detection device”, Paragraph [0026]) configured to display sample images corresponding to the reference value to a display screen (i.e., “user-defined classifiers can be defined based on contours or region differences of the images capturing the predetermined targets, such as contours or region differences of people … contour 400 can be manually constructed by the user, for example, by drawing a line around the periphery of the parts of the person in the database image that a user believes may be characteristic of the shape of people”, Paragraphs [0028] and [0029]).
Therefore, in view of Tu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsushita et al. by incorporating the display control device configured to display sample images corresponding to the reference value to a display screen, in order to provide a robust approach for person detection.

As to claim 17, Matsushita et al. does not explicitly disclose a display control device (i.e., “target detection device”, Paragraph [0026]) configured to display sample images, wherein the user sets the reference value with the reference value setting device by specifying the sample images as person or non-person images (i.e., “user-defined classifiers can be defined based on contours or region differences of the images capturing the predetermined targets, such as contours or region differences of people or objects such as luggage, vehicles, and the like”, Paragraph [0028]).

As to claim 21, Matsushita et al. teaches wherein the positioning device is configured to determine the paste position of the person image and non-person image based on an album story (See for example, Paragraphs [0101], [0136], [0143] and [0144]).

Claims 3, 5, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. in view of Tu et al. as applied to claim 1 above, and further in view of Watanabe (U.S. Pub. No. 2016/0277397).  The teachings of Matsushita et al. and Tu et al. have been discussed above.
As to claim 3, Matsushita et al. and Tu et al. do not explicitly disclose the reference item is an area ratio between a person portion and a non-person portion in the discrimination target image, wherein the processor is configured to detect the person portion and the non-person portion in the discrimination target image, and wherein the processor is configured to discriminate whether the discrimination target image is the person image or the non-person image on the basis of the area ratio between the person portion and the non-person portion in the discrimination target image detected by the processor and the reference value set by the reference value setting device.
Watanabe teaches the reference item is an area ratio between a person portion and a non-person portion in the discrimination target image (i.e., “background area ratio determination unit 14 calculates a ratio of a background area and a non-background area from the image obtained by the camera image reception unit 11 to determine whether the background area is equal to or greater than a threshold”, Paragraphs [0054]-[0057]), wherein the processor is configured to detect the person portion and the non-person portion in the discrimination target image (i.e., “person area detection unit (an example of a detection unit) 12 detects a person area (area corresponding to the person) from the images obtained from the camera image reception unit 11”, Paragraph [0050]), and wherein the processor is configured to discriminate whether the discrimination target image is the person image or the non-person image on the basis of the area ratio between the person portion and the non-person portion in the discrimination target image detected by the processor and the reference value set by the reference value setting device (See for example, “background area ratio determination unit 14 calculates a ratio of a background area and a non-background area from the image obtained by the camera image reception unit 11 to determine whether the background area is equal to or greater than a threshold”, Paragraph [0054]).
Matsushita et al., Tu et al. and Watanabe are combinable because they are from the field of digital image processing for pattern matching.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Matsushita et al. and Tu et al. by incorporating the reference item is an area ratio between a person portion and a non-person portion in the discrimination target image, and the processor is configured to detect the person portion and the non-person portion in the discrimination target image, and configured to discriminate whether the discrimination target image is the person image or the non-person image on the basis of the area ratio between the person portion and the non-person portion in the discrimination target image detected by the processor and the reference value set by the reference value setting device.
The suggestion/motivation for doing so would have been to prioritize which regions of the image are to be processed.
Therefore, it would have been obvious to combine Watanabe with Matsushita et al. and Tu et al. to obtain the invention as specified in claim 3.

As to claim 5, Matsushita et al. and Tu et al. do not explicitly disclose the processor is configured to discriminate whether the discrimination target image is the person image or the non-person image on the basis of a direction of a face of a person in the discrimination target image and the reference value set by the reference value setting device.
Watanabe teaches a processor (i.e., “second threshold setting unit 15”, Paragraph [0057]) that is configured to discriminate whether the discrimination target image is the person image or the non-person image on the basis of a direction of a face of a person in the discrimination target image and the reference value set by the reference value setting device (i.e., “background area ratio determination unit 14 calculates a ratio of a background area and a non-background area from the image obtained by the camera image reception unit 11 to determine whether the background area is equal to or greater than a threshold”, Paragraphs [0054]-[0057]).
Therefore, in view of Watanabe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Matsushita et al. and Tu et al. by incorporating the processor is configured to discriminate whether the discrimination target image is the person image or the non- person image on the basis of a direction of a face of a person in the discrimination target image and the reference value set by the reference value setting device, in order to prioritize which regions of the image are to be processed.

As to claim 6, Matsushita et al. and Tu et al. do not explicitly disclose the reference item is a ratio between a person and an object other than the person included in the discrimination target image.
Watanabe teaches the reference item is a ratio between a person and an object other than the person included in the discrimination target image (See for example, “background area ratio determination unit 14 calculates a ratio of a background area and a non-background area from the image obtained by the camera image reception unit 11 to determine whether the background area is equal to or greater than a threshold”, Paragraph [0054]).
Therefore, in view of Watanabe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Matsushita et al. and Tu et al. by incorporating the reference item is a ratio between a person and an object other than the person included in the discrimination target image, in order to prioritize the degree person detection accuracy.

As to claim 18, Matsushita et al. and Tu et al. do not explicitly disclose wherein the processor is configured to discriminate whether a discrimination target image is a person image or a non-person image based on whether a ratio between a person in the discrimination target image and objects the person has is above a threshold.
Watanabe teaches the processor is configured to discriminate whether a discrimination target image is a person image or a non-person image based on whether the ratio between a person in the discrimination target image and the objects the person has is above a threshold (See for example, “background area ratio determination unit 14 calculates a ratio of a background area and a non-background area from the image obtained by the camera image reception unit 11 to determine whether the background area is equal to or greater than a threshold”, Paragraph [0054]).
Therefore, in view of Watanabe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Matsushita et al. and Tu et al. by incorporating the processor is configured to discriminate whether a discrimination target image is a person image or a non-person image based on whether the ratio between a person in the discrimination target image and the objects the person has is above a threshold, in order to prioritize the degree person detection accuracy.

As to claim 19, Matsushita et al. and Tu et al. do not explicitly disclose the processor is configured to discriminate whether a discrimination target image is a person image or a non-person image based on whether a ratio between a person in the discrimination target image and scenery in a background of the person is above a threshold.
Watanabe teaches the processor is configured to discriminate whether a discrimination target image is a person image or a non-person image based on whether a ratio between a person in the discrimination target image and scenery in a background of the person is above a threshold (See for example, Paragraph [0050]; and “background area ratio determination unit 14 calculates a ratio of a background area and a non-background area from the image obtained by the camera image reception unit 11 to determine whether the background area is equal to or greater than a threshold”, Paragraph [0054]).
Therefore, in view of Watanabe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Matsushita et al. and Tu et al. by incorporating the processor is configured to discriminate whether a discrimination target image is a person image or a non-person image based on whether a ratio between a person in the discrimination target image and scenery in a background of the person is above a threshold, in order to prioritize the degree person detection accuracy.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. in view of Tu et al. and Watanabe as applied to claim 3 above, and further in view of Kimura (U.S. Pub. No. 2013/0011049).  The teachings of Matsushita et al., Tu et al. and Watanabe have been discussed above.
As to claim 4, Matsushita et al. and Tu et al. do not explicitly disclose a display control device configured to change display forms of the person portion and the non- person portion in the discrimination target image detected by the processor to display the discrimination target image.
Kimura teaches a display control device configured to change display forms of the person portion and the non-person portion in the discrimination target image detected by the processor to display the discrimination target image (See for example, FIG. 5, “mask area setting unit 33 sets a mask area which masks a person in the input image, based on the positional information supplied from the positional information acquiring unit 32, and supplies information which represents the mask area to the background difference calculating unit 34”, Paragraph [0049]; “background difference calculating unit 34 distinguishes between a foreground image and a background image in the input image which is input on a frame basis by using background difference, and outputs the result to an external display”, Paragraph [0050]; and Paragraphs [0075]- [0076]).
Matsushita et al., Tu et al., Watanabe and Kimura are combinable because they are from the field of digital image processing for pattern matching.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Matsushita et al., Tu et al. and Watanabe by incorporating the display control device configured to change display forms of the person portion and the non-person portion in the discrimination target image detected by the processor to display the discrimination target image.
The suggestion/motivation for doing so would have been to clearly distinguish a foreground image from a background image when being displayed.
Therefore, it would have been obvious to combine Kimura with Matsushita et al., Tu et al. and Watanabe to obtain the invention as specified in claim 4.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. in view of Tu et al. as applied to claim 1 above, and further in view of Sumi et al. (U.S. Pub. No. 2014/0010459).  The teachings of Matsushita et al. and Tu et al. have been discussed above.
As to claim 7, Matsushita et al. and Tu et al. do not explicitly disclose the reference item is a ratio between a person and scenery included in the discrimination target image.
Sumi et al. teaches the reference item is aratio between a person and scenery included in the discrimination target image (See for example, “scene information”, Paragraph [0060]; and “the ratio of an area (display area ratio) where the unnecessary region is displayed in the slot may be calculated, and the evaluation value may be decided in accordance with the display area ratio”, Paragraph [0107]; and [0144]).
Matsushita et al., Tu et al. and Sumi et al. are combinable because they are from the field of digital image processing for pattern matching.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Matsushita et al. and Tu et al. by incorporating the reference item is a ratio between a person and scenery included in the discrimination target image.
The suggestion/motivation for doing so would have been to determine trimming regions for unnecessary image region portions.
Therefore, it would have been obvious to combine Sumi et al. with Matsushita et al. and Tu et al. to obtain the invention as specified in claim 7.

As to claim 8, Matsushita et al. and Tu et al. do not explicitly disclose the reference item is a degree indicating how much a face of a person included in the discrimination target image faces forward.
Sumi et al. teaches the reference item is a degree indicating how much a face of a person included in the discrimination target image faces forward (i.e., “A region that is continuous from a face region can be guessed to be a body based on the coordinates, orientation, and size of the face”, Paragraphs [0075] and [0089]).
Therefore, in view of Sumi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Matsushita et al. and Tu et al. by incorporating the reference item is a degree indicating how much a face of a person included in the discrimination target image faces forward, in order to determine who the main person in the image is.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. in view of Tu et al. as applied to claim 1 above, and further in view of Krumm (U.S. Pat. No. 6,611,622).  The teachings of Matsushita et al. and Tu et al. have been discussed above.
As to claim 11, Matsushita et al. and Tu et al. do not explicitly disclose a notification device configured to notify a discrimination result in the processor; and a notification control device configured to change a notification form in the notification device as the discrimination result in the processor is changed according to change in a setting of the reference value in the reference value setting device.
Krumm teaches a notification device (i.e., “conventional personal computer 20”, Col. 7 lines 1 -36) configured to notify a discrimination result in the processor (i.e., “match quality indicator”, Col. 12 lines 34-49); and a notification control device (i.e., “conventional personal computer 20”, Col. 7 lines 1-36) configured to change a notification form in the notification device as the discrimination result in the processor is changed according to change in a setting of the reference value in the reference value setting device (i.e., Col. 12 line 50 through Col. 13 line 38).
Matsushita et al., Tu et al. and Krumm are combinable because they are from the field of digital image processing for pattern matching.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify further Matsushita et al. and Tu et al. by incorporating the notification device configured to notify a discrimination result in the processor, and the notification control device configured to change a notification form in the notification device as the discrimination result in the processor is changed according to change in a setting of the reference value in the reference value setting device.
The suggestion/motivation for doing so would have been to determine whether a match is found according to different levels of accuracy.
Therefore, it would have been obvious to combine Krumm with Matsushita et al. and Tu et al. to obtain the invention as specified in claim 11.

Allowable Subject Matter
Claims 20 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Claim Rejections - 35 USC § 112
With respect to claim 18, Applicant has amended the claim in order to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
With respect to claims 1-19 and 21, Applicant’s arguments (Remarks dated August 11, 2021, pages 8-9; and Remarks dated September 15, 2021, pages 7-8) have been fully considered and they are not persuasive.  With respect to claims 1, 14 and 15, Applicant respectfully submits that Tu does not teaches the features of (A) The user can set a reference value for discrimination of the person image or the non-person image, and (B) The processor discriminates whether a discrimination target image is a person image or a non-person image on the basis of the reference value set by the user (Remarks dated August 11, 2021, pages 8-9).  Examiner respectfully disagrees.
With respect to Tu et al., a target detection device is disclosed, which, in operation receives an input image and processes the image to detect any people or objects of a predetermined class that are captured within the image (i.e., Paragraph [0017]).  During operation of the process for constructing the target detection device, a user-defined weak classifier descriptor is generated by a user from a database of images (i.e., Paragraph [0026]).  The weak classifiers are used to generate a positive response when its value is equal or higher than a threshold (i.e., Paragraphs [0035]-[0036]).  After these weak classifier are generated, a strong classifier can be constructed and ultimately used for discriminating whether a discrimination target is a person image or a non-person image based on the set values of the weak classifier (See for example, Paragraphs [0020] and [0021]).
Thus, according to Tu et al., and in combination with Matsushita et al. (Refer to Claim Rejections - 35 USC § 103 Section above) the features of (A) The user can set a reference value for discrimination of the person image or the non-person image, and (B) The processor discriminates whether a discrimination target image is a person image or a non-person image on the basis of the reference value set by the user are taught by the prior art.
Therefore, the rejections are maintained.

With respect to claims 2-13, 16-19 and 21, Applicant’s arguments (Remarks dated August 11, 2021, pages 8-9) are no different from those previously presented with respect to claims 1, 14 and 15, and already addressed above.
Therefore, the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/Examiner, Art Unit 2664